DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/24/2020 as modified by the preliminary amendment also filed on 3/24/2020. 
Claims 1-9, 11, 12, 18, 22, 24, and 26 are still pending in the present application.
Claim Objections
Claims 4, 22, 24, and 26 are objected to because of the following informalities: 
Claim 4, lines 10-11 state “CQI, PMI, RI, RSRP, RSRQ, PTI, RS SINR, and TA”. Suggest expanding these acronyms to provide clarity.
Claim 22, line 15 states “configure to determine”. Suggest changing "configure" to --configured--. Appropriate correction is required.
Claims 22 and 26 state “the target TRP” in lines 13 and 4 respectively, but target TRP does not have proper antecedent basis. Appropriate correction is required.
Claims 24 and 26 state drawing component references (e.g. 101,152). Suggest removing if unintended, as in other claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11, 12, 18, 22, 24, and 26 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian et al. (U.S. Patent Application Publication No. 2020/0068616)

 	Referring to Claim 1, Qian et al. disclose a handover method (par 121, handover) in a wireless communication system comprising a source transmission and reception point, (TRP) (par 121, base station A) and a target TRP (par 121, base station B), the method comprising: the source TRP obtaining first handover triggering information identifying a first handover triggering condition, the first handover triggering information comprising first beam information indicating a first set of beam characteristics (par 121, handover request, measurements, beam/ other context 
 	Referring to Claim 2 as applied to Claim 1 above, Qian et al. disclose the method, wherein the first beam information comprises first beam direction information (pars 105 and 121, beam direction, base station), the second beam information comprises second beam direction information indicating the direction of the high-gain beam that is being used to communicate with the UE (pars 105 and 121, beam direction, UE), determining whether the second set of beam characteristics matches the first set of beam characteristics comprises determining whether the second beam direction information is substantially identical to the first beam direction information (par 121, matching beam pair).  
Claim 3 as applied to Claim 2 above, Qian et al. disclose the method, wherein the first beam direction information comprises a first beam vector, the second beam direction information indicating the direction of the high-gain beam that is being used to communicate with the UE comprises a second beam vector, and determining whether the second beam direction information is substantially identical to the first beam direction information comprises comparing the first beam vector with the second beam vector (par 143, vector; par 121, beam pair information).  
 	Referring to Claim 4 as applied to Claim 3 above, Qian et al. disclose the method, wherein the first set of beam characteristics comprises at least one of: a first modulation and coding scheme (MCS) and a first information (par 121, information; par 106, MCS), the second set of beam characteristics further comprises at least one of a second MCS and a UE reported information, determining whether the second set of beam characteristics matches the first set of beam characteristics further comprises at least one of: determining whether the first MCS is substantially identical to the second MCS and determining whether the first information is substantially identical to the UE reported information, and the UE reported information is one or more of: a CQI, a PMI, an RI, an RSRP value, an RSRQ value, PTI, RS SINR, PHR information, TA information, block error information, bit error information, subframe timing difference, and RS time difference, and time alignment information (par 21, par 106, and par 121, matching beam pair, direction, MCS, SINR).  
 	Referring to Claim 5 as applied to Claim 1 above, Qian et al. disclose the method, wherein the first handover triggering information is associated with beam generating information for use in producing a high-gain beam, and the step of initiating 
 	Referring to Claim 6 as applied to Claim 5 above, Qian et al. disclose the method, further comprising the target TRP receiving the beam generating information; andAttorney Docket: 3602-1516US1 the target TRP using the received beam generating information to produce a high-gain beam for communicating with the UE (par 121 and par 7, handover, Millimeter-wave).  
.   	Referring to Claim 7 as applied to Claim 6 above, Qian et al. disclose the method, wherein the beam generating information comprises a high-gain beam vector (par 121 and par 7, handover, Millimeter-wave; par 143, vector; par 121, beam pair information).  
 	Referring to Claim 8 as applied to Claim 6 above, Qian et al. disclose the method, wherein the beam generating information comprises an index value for enabling the target TRP to retrieve a high-gain beam vector (par 121 and par 115 beam direction, index).  
 	Referring to Claim 9 as applied to Claim 1 above, Qian et al. disclose the method, wherein obtaining first handover triggering information comprises the source TRP obtaining from a learning function a data set comprising the first handover triggering information (pars 119-121, report, information received at base station A; handover results).  
 	Referring to Claim 11, Qian et al. disclose a handover method in a wireless communication system comprising a source transmission and reception point (TRP) 
 	Referring to Claim 12 as applied to Claim 11 above, Qian et al. disclose the method, further comprising the target TRP receiving the beam generating information; and the target TRP using the received beam generating information to produce the high-gain5371 of PCT/SE2017/050978Preliminary Amendment Attorney Docket: 3602-1516US1beam for communicating with the UE (par 121 and par 7, handover, Millimeter-wave).  
 	Referring to Claim 18, Qian et al. disclose a handover method in a wireless communication system comprising a source transmission and reception point (TRP) (par 121, base station A) and a target TRP (par 121, base station B), the method comprising: the target TRP receiving beam generating information transmitted by the source TRP as a result of the source TRP determining that a first handover triggering condition is present with respect to a user equipment (UE) being served by the source 
 	Referring to Claim 22, Qian et al. disclose a source transmission and reception point (TRP) (par 121, base station A), the source TRP comprising: a data storage system comprising a memory (par 121 and par 106, base station A, store); and processing circuitry coupled to the data storage system, wherein the source TRP is configured to: obtain first handover triggering information identifying a first handover triggering condition, the first handover triggering information comprising first beam information indicating a first set of beam characteristics (par 121, handover request, measurements, beam/ other context information etc. that enable handover); communicate with a user equipment (UE) using a high-gain beam having a second set of beam characteristics (par 121 and par 7, UE- base station A beams; Millimeter-wave, also against high loss - hence high gain); obtain second beam information indicating the second set of beam characteristics (par 121, measurement/ beam information); determine whether the first handover triggering condition is present (par 121, determine handover); and initiate a handover of the UE from the source TRP to the target TRP as a result of determining that the first handover triggering condition is present (par 121, handover), wherein the source TRP is configure to determine whether the first handover triggering conditionAttorney Docket: 3602-1516US1 is present by performing a process comprising determining whether the second set of beam characteristics of the high-gain beam that is being used by the source TRP to communicate with the UE matches the first set of beam characteristics 
 	Referring to Claim 24, Qian et al. disclose a source transmission and reception point (TRP) (par 121, base station A), the source TRP comprising: a data storage system comprising a memory (par 121 and par 106, base station A, store); and processing circuitry coupled to the data storage system, wherein the source TRP is configured to: determine that a user equipment, UE (101), that the source TRP is serving should be handed over to a target TRP (152) (par 121, base station A determines UE needs to be handed over); obtain beam generating information for enabling the target TRP to produce a high-gain beam for use in communicating with the UE (par 121 and par 7, handover request, measurements, etc that enable handover and hence beam utilization by base station B; Millimeter-wave, also against high loss - hence high gain); and perform a handover procedure for handing over the UE to the target TRP as a result of determining that the UE should be handed over to the target TRP, wherein the handover procedure comprises the source TRP transmitting the beam generating information to the target TRP (par 121, handover, UE context information).  
 	Referring to Claim 26, Qian et al. disclose a target transmission and reception point.
 	 		 	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to high gain millimeter wave beams: 	U.S. Pat. Application Pub. No. 2017/0054479 to Sang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Suhail Khan/

Primary Examiner, Art Unit 2642